Citation Nr: 1739813	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for right carpal tunnel syndrome (CTS) prior to April 11, 2012, and in excess of 10 percent from April 11, 2012 forward.

2.  Entitlement to a compensable disability rating for left carpal tunnel syndrome (CTS) prior to April 11, 2012, and in excess of 10 percent from April 11, 2012 forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video-conference.  A transcript of this hearing has been associated with the record.  In January 2015, the Board remanded the case for further development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right wrist CTS is manifested by no more than mild incomplete paralysis of the median nerve.

2.  For the entire appeal period, the Veteran's left wrist CTS is manifested by no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2012, the criteria for a 10 percent disability rating, but not higher, for right wrist CTS have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8515 (2016).

2.  From April 11, 2012, forward, the criteria for a disability rating in excess of 10 percent for right wrist CTS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8515 (2016).

3.  Prior to April 11, 2012, the criteria for a 10 percent disability rating, but not higher, for left wrist CTS have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8515 (2016).

4.  From April 11, 2012, forward, the criteria for a disability rating in excess of 10 percent for left wrist CTS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124, 4.124(a), Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Under Diagnostic Code 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major or minor hand.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand; a 20 percent rating is assigned for the minor hand.  A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand; a 40 percent rating is assigned for the minor hand.  Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances; a 60 percent rating is assigned for the minor hand.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be of the mild, or at most, the moderate degree.
38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

II.  Evidentiary Background

The Veteran submitted a claim for an increased rating for his bilateral carpal tunnel syndrome in December 2009.

During a February 2007 examination, the Veteran was seen for tingling in his left hand.  The Veteran was given a wrist brace to alleviate his symptoms.  In April 2007, he reported experiencing numbness, tingling, and burning sensations in his left hand, which kept him up at night and resulted in nightly sleep disturbance.  He noted that his symptoms are aggravated during long periods of use of his hands or during activities such as driving.  He reported experiencing his symptoms daily.  Electrodiagnostic evidence showed moderate left, sensory and motor, median neuropathy across the Veteran's wrist.  The clinical impressions were moderate atypical CTS of the left extremity or asymptomatic moderate median neuropathy across the Veteran's wrist.

On VA examination in March 2010, the Veteran reported that he had tingling, weakness, and numbness of the fingers of both hands.  His symptoms were constant, and occurred mostly in the mornings or when sleeping.  He wore a wrist brace, and occasionally had to take breaks at work to rest his hands.  The Veteran had normal motion of his wrists and fingers.  He could tie shoelaces without difficulty, fasten buttons without difficulty, and pick up a piece of paper and tear it without difficulty.  Hand strength was normal bilaterally.  Coordination was also within normal limits. Motor and sensory function of the upper extremities was within normal limits.  The examiner diagnosed bilateral carpal tunnel syndrome, quiescent, with subjective factors of intermittent tingling, numbness, and weakness of the hands mostly in the morning.  

The Veteran was examined by Stephen Brown, M.D. in April and May 2012.  He complained of bilateral hand pain, and his previous treatment included the use of wrist braces.  His pain was fairly generalized and radiated to the fingers.  He described it as intermittent and mild.  Associated symptoms included numbness.  He had not found anything that relieves the pain, and it was aggravated by repetitive motions.  He was previously prescribed a brace/strap, which had helped.  The Veteran exhibited full active and passive range of motion of the fingers and thumbs, including opposition.  His examination results were the same for both his right and left extremities, and he was diagnosed with bilateral CTS.  The examiner recommended a carpal tunnel injection and a wrist splint in order to alleviate his symptoms.

In a June 2012 statement, the Veteran noted on his VA Form 9 that performing simple tasks, requiring the use of his hands, had become difficult.

On VA examination in September 2013, the Veteran complained of wrist pain, and sometimes significant numbness of his fingers, during keyboarding, grasping, or gripping motions.  In the upper extremities, he reported of moderate, dull, intermittent pain; mild paresthesias and/or dyesthesias; and mild numbness.  Muscle strength was normal, and there was no muscle atrophy.  Reflexes and sensation were also normal.  Phalen's and Tinel's signs were positive.  The examiner indicated that there was mild, incomplete paralysis of the median nerve, bilaterally.  The Veteran occasionally used braces.

During a March 2015 private medical exam, the Veteran complained of bilateral hand numbness.  The Veteran described his condition as worsening.  On examination, strength and sensation were intact.  A nerve conduction study of the bilateral upper extremities revealed a delay of the median motor responses of the wrists.  It was noted that the left wrist was worse than the right.  EMG showed evidence of acute denervation and chronic changes in the median innervated muscle of the hands.  The impression was bilateral median neuropathy at the wrists, left worse than right.

At a VA examination in September 2015, the diagnosis was bilateral CTS.  The examiner noted that the Veteran experiences bilateral numbness and tingling in his hands, and had had physical therapy and used braces.  Bilaterally, pain was recorded as being mild and constant; paresthesias and/or dysesthesias was recorded as being moderate; and numbness was noted as being moderate.  Wrist flexion and extension were normal.  Grip was normal.  Pinch was normal.  No muscle atrophy was noted.  No trophic changes were noted.  Light touch sensation was noted as being decreased.  Sensation was decreased in the hand/fingers (C6-8).  Reflexes were recorded to be absent upon examination, but the examiner noted that the etiology was idiopathic with deep tendon reflexes as being difficult to elicit.  Mild, incomplete, paralysis bilaterally of the median nerve was found.  The Veteran reported difficulty using his hands for normal work activity.

III.  Analysis

The evidence shows that throughout the entire appellate, the Veteran's bilateral median neuropathy has been manifested by mild incomplete paralysis.  Thus, for the time period prior to April 11, 2012, the Board finds that a 10 percent rating is warranted for each upper extremity under Diagnostic Code 8515.

For the entire appellate period, however, the preponderance of the evidence weighs against entitlement to a rating in excess of 10 percent for either upper extremity, as the evidence does not support a finding of moderate incomplete paralysis of the median nerve in either wrist/hand.  The findings of the September 2013 and September 2015 VA examiners characterizing the paralysis as mild and incomplete, and the normal strength and movement of the upper extremities on testing, are especially probative in this regard.  Of note, in March 2010 the Veteran's CTS was described as quiescent, and strength, coordination, and motor and sensory function of the upper extremities were all within normal limits.  In May 2012, Dr. Brown reported that the Veteran exhibited full active and passive range of motion of the fingers and thumbs; and in March 2015, he reported that his strength and sensation were intact.  The September 2015 VA examiner noted diminished sensation and absent reflexes, yet still characterized the Veteran's incomplete paralysis as mild.  This conclusion is supported by the other findings recorded on examination, including normal wrist flexion and extension; normal grip; normal pinch; and no muscle atrophy.  While there was electrodiagnostic evidence showing moderate left, sensory and motor, median neuropathy in February 2007, this was nearly three years prior to the filing of the Veteran's claim in December 2009.  

The Board notes that in January 2015 the case was remanded for a VA examination with an EMG.  Because an EMG and NCS were conducted in March 2015 and are of record, the Board finds that there is no prejudice to the Veteran by the lack of an EMG at the time of the September 2015 VA examination.

In sum, for the time period prior to April 11, 2012, the Board finds that a 10 percent rating is warranted for each upper extremity under Diagnostic Code 8515.  However, for the entire appellate period, the preponderance of the evidence weighs against entitlement to a rating in excess of 10 percent for either upper extremity.  Therefore, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

ORDER

Prior to April 11, 2012, entitlement to a 10 percent disability rating, but not higher, for right carpal tunnel syndrome is granted.

From April 11, 2012 forward, entitlement to a disability rating in excess of 10 percent for right carpal tunnel syndrome is denied.
 
Prior to April 11, 2012, entitlement to a 10 percent disability rating, but not higher, for left carpal tunnel syndrome is granted.

From April 11, 2012 forward, entitlement to a disability rating in excess of 10 percent for left carpal tunnel syndrome is denied.

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


